United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20081
                        Conference Calendar


PERRY WAYNE FREEMAN,

                                    Plaintiff-Appellant,

versus

GARY JOHNSON, Executive Director; FRANK HOKE; JOHN F. FANT,
Director of State Counsel for Defenders,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-1609
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Perry Wayne Freeman, Texas prisoner #752397, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B).   He reasserts his argument that prison officials

denied him access to the courts in violation of his

constitutional rights by not providing him with certain

statutory authority.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20081
                                 -2-

     Freeman fails to demonstrate a “relevant actual injury”

stemming from the defendants’ alleged unconstitutional conduct.

Lewis v. Casey, 518 U.S. 343, 351 (1996).    The federal statutes

Freeman requested, 28 U.S.C. §§ 1495** and 2513, are simply not

relevant to the appeal of his state conviction and come into play

only after a defendant has succeeded in overturning his federal

conviction and is seeking damages for wrongful conviction.     See

28 U.S.C. §§ 1495 and 2513.    Therefore, the district court did

not err in dismissing Freeman’s action.

     Freeman’s argument that he needed the requested statutory

authority in order to do preliminary research for his federal

habeas petition is raised for the first time on appeal, and this

court will not review it.     See Leverette v. Louisville Ladder

Co., 183 F.3d 339, 342 (5th Cir. 1999).    Furthermore, the

statutes would likewise not be relevant to a federal habeas

action, as they are relevant only after a defendant’s federal

conviction has been overturned.     See 28 U.S.C. §§ 1495, 2513.

     The district court’s dismissal of the complaint as frivolous

and for failure to state a claim counts as a “strike” for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103

F.3d 383, 385-87 (5th Cir. 1996).    Freeman is WARNED that if he

accumulates three strikes pursuant to 28 U.S.C. § 1915(g), he may



     **
       Although Freeman has identified 28 U.S.C. § 1491, which
relates to contract actions against the United States, as one of
the statutes he requested, it is presumed that he meant to refer
to 28 U.S.C. § 1495.
                          No. 03-20081
                               -3-

not proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   Id.

     Freeman’s motion for appointment of appellate counsel is

DENIED.

     AFFIRMED; SANCTION WARNING ISSUED; MOTION DENIED.